SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* MEDICAL CARE TECHNOLOGIES, INC. (Name of Issuer) COMMON STOCK, $0.00001PER SHARE (Title of Class of Securities) (CUSIP Number) April 5, 2012 (Date of Event Which Requires Filing of this Statement) CUSIP No. 584507107 Page 1 of 6 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) AGS Capital Group, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 33,333,333 (These shares were issued directly by Issuer to Reporting Person and disclosed in the Form 10-K Filing on April 16, 2012) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.10% 12 TYPE OF REPORTING PERSON* OO CUSIP No. 584507107 Page 2 of 6 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (Entities Only) Allen Silberstein 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 33,333,333 (These shares were issued directly by Issuer to Reporting Person and disclosed in the Form 10-K Filing on April 16, 2012) 6 SHARED VOTING POWER None 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER None (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.10% 12 TYPE OF REPORTING PERSON* IN CUSIP No. 584507107 Page 3 of 6 Pages Item 1 (a)Name of Issuer: Medical Care Technologies, Inc.(the “Company”) (b)Address of Issuer’s Principal Executive Offices: Room 815, No. 2 Building Beixiaojie Dongzhimen Nei, Beijing 10009 People’s Republic of China Item 2(a) – (c)This statement is filed on behalf of the following: (1)AGS Capital Group, LLC, a New York Limited Liability Corporation (“AGS”), with its principal business office at 801 Brickell Avenue, Suite 902, Miami, Florida, 33131 (d)Title of Class of Securities: Common Stock, $0.00001 Per Share (e)CUSIP Number: Item 3If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: Not Applicable Item 4Ownership: AGS (a)Amount Beneficially Owned: CUSIP No. 584507107 Page 4 of 6 Pages (b)Percent of Class: 6.10% (c)Number of Shares as to which person has: (i) 33,333,333 (ii) shared power to vote or to direct vote: None (iii)sole power to dispose or direct disposition of: (iv)shared power to dispose or to direct disposition of: None Item 5Ownership of Five Percent or Less of a Class: Not Applicable Item 6Ownership of More than Five Percent on Behalf of Another Person: Not Applicable Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company: Not Applicable Item 8Identification and Classification of Members of the Group: Not Applicable Item 9Notice of Dissolution of Group: Not Applicable CUSIP No. 584507107 Page 5 of 6 Pages Item 10Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 584507107 Page 6 of 6 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:October 11, 2012 AGS CAPITAL GROUP, LLC By: /s/Allen Silberstein Allen Silberstein Authorized Signatory ALLEN SILBERSTEIN By: /s/Allen Silberstein Allen Silberstein Authorized Signatory
